DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to a response filed November 12, 2021. Claims 25-44 are pending. Claims 1-24 have been canceled. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-34 & 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Larkin (US 2007/0282223).
In regards to claim 25, Larkin discloses a device comprising: 
(a) a plurality of fenestrated loops 652; and 

    PNG
    media_image1.png
    522
    287
    media_image1.png
    Greyscale

(b) a platform 644, where the platform ensures the plurality of fenestrated loops 652 are evenly spaced, where the platform 644 ensures the spaces between the plurality of fenestrated loops 652 remain evenly distributed to facilitate tissue capture, 
In regards to claim 26, Larkin discloses the device of claim 25, where an epithelium covering a connective tissue associated with the diseased anatomical region is capable of being fragile, where the epithelium is ulcerated, where obtaining the trans-epithelial biopsy sample results in bleeding of the epithelium (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 27, Larkin discloses the device of claim 25, where the diseased anatomical region is capable of being a lesion (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 28, Larkin discloses the device of claim 27, where the lesion is capable of being a skin sore (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 29, Larkin discloses the device of claim 28, where the skin sore is capable of being associated with eczema (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 30, Larkin discloses the device of claim 28, where the skin sore is capable of being associated with tuberculosis (see at least abstract, figs. 9A-B and par 0077-0082).  
In regards to claim 31, Larkin discloses the device of claim 27, where the lesion is formed from an infection selected from the group consisting of a viral infection, a bacterial infection, a fungal infection and a protozoa infection.  
In regards to claim 32, Larkin discloses the device of claim 25, where the trans-epithelial biopsy sample includes cells and cell contents.  
In regards to claim 33, Larkin discloses the device of claim 25, where the diseased anatomical region is selected from the group consisting of exocervix, vagina, buccal mucosa, anal mucosa, perianal skin, and vulva.  
In regards to claim 34, Larkin discloses the device of claim 25, where the diseased anatomical region is afflicted with a disease selected from the group consisting of actinic keratosis, external genital warts, superficial basal cell carcinoma, skin cancer, and a pre-cancerous lesion.  
In regards to claim 36, Larkin discloses the device of claim 25, further comprising a handle 622 adapted to attach to the platform 644 to direct the plurality of fenestrated loops 652 to contact the diseased anatomical region (see at least figs. 9A-B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim  35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larkin (US 2007/0282223) in view of Pronovost (US 2007/0255177).
While Larkin discloses device comprising further comprising a backing material 648 to which the plurality of fenestrated loops 652 are attached (see at least figs. 9A-B), Larkin disclose the device of claim 25, that fails to explicitly teach a device, where a railing forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive. 
However, Pronovost teaches that it is known to provide a device where a railing (i.e. boundaries, edges) forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive (see at least fig. 2; par 0024 & 0026-0029). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Larkin where a railing forms a pool of an adhesive to adhere the backing material to the platform prior to curing of the adhesive as taught by Pronovost in order to secure the mat onto the platform.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. Applicant contends that no restriction requirement was filed in this application by the Examiner. However, the Office notes that claims 37-44 are restricted by original presentation for prosecution on the merit as explained at pg. 2 of the last Office action.
In view of the foregoing, the election/restrictions are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791